Citation Nr: 1539532	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-39 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a right knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to August 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas.

The Veteran testified at a hearing before the undersigned in June 2011.  A transcript of that hearing is of record.  

The Board remanded the Veteran's claim of entitlement to a disability rating in excess of 10 percent for the service-connected right knee disability for further development in November 2011.  The Board, in pertinent part, denied the claim in a November 2014 decision.

The Veteran appealed the Board's decision to the extent that it denied an increased disability rating for the service-connected right knee disability to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court granted a Joint Motion for Partial Remand, vacating the Board's decision to deny that claim, and remanding the claim to the Board for further action consistent with the terms of the joint motion.  Specifically, the joint motion directed the Board to adequately address whether the Veteran is entitled to a separate disability rating for arthritis accompanied by noncompensable limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The appeal as to all other issues decided in the Board's November 2014 decision was dismissed

In the November 2014 decision, the Board additionally remanded claims of entitlement to service connection for a right hip disability and entitlement to a TDIU to the agency of original jurisdiction for further evidentiary development.  These issues have not been recertified to the Board, thus, they will not be addressed in this decision.

FINDING OF FACT

The Veteran's right knee disability is manifested by only slight instability, and by painful limitation of flexion accompanied by x-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right knee recurrent subluxation or lateral instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5257 (2014).

2.  The criteria for a separate 10 percent disability rating for painful right knee motion accompanied by x-ray evidence of arthritis have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.102, 4.21, 4.71a, Diagnostic Codes 5003, 5260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

In a September 2009 letter, the agency of original jurisdiction satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The agency of original jurisdiction notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claims.  See 38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c).  Relevant service treatment and VA records have been associated with the claims file.  The Veteran was given fully adequate VA examinations in September 2011.

VA employees, including Board personnel, have two distinct duties when conducting hearings-the duty to explain fully the issues, and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) (interpreting the provisions of 38 C.F.R. § 3.103(c) (2)).  At the Veteran's June 2011 Board hearing, the undersigned clarified the relevant issue, and inquired as to the severity of the Veteran's symptoms.  The Veteran was offered the opportunity to ask questions regarding the claim and neither he nor his representative has alleged a failure to comply with Bryant duties.  The Veteran's testimony led to the Board's remand to obtain additional evidence in this appeal.  The Bryant duties were, therefore, met.

In September 2011, the Board remanded this claim for updated VA records and a new VA examination.  Updated records and new VA examination report are of record; thus, the agency of original jurisdiction substantially complied with the remand as to the issue adjudicated herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim for a higher disability rating.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Increased Disability Ratings

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Although the Veteran's entire history is 
reviewed when assigning a disability evaluation, as required under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any material issue, the Board gives the benefit of the doubt to the claimant.  Id.

All disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  A claimant may not be compensated twice for the same symptomatology, as this would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  Nonetheless, separate and distinct manifestations attributable to the same injury should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Cf. 38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of 
motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Knee disabilities are rated according to the varying types of functional impairments that may be present.  Diagnostic Codes 5260 and 5261 specifically set forth rating schedules for limitation of motion of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2014).  Diagnostic Code 5260 provides for a noncompensable rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261, governs limitation of extension and provides for a noncompensable rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent 
subluxation or lateral instability of the knee that is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Degenerative or traumatic arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved; in this case Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2014).  If a compensable degree of limitation of motion is not attainable under the relevant rating criteria, then Diagnostic Code 5003 provides for a 10 percent rating for each such major joint or group of minor joints affected by limitation of motion.  In that event, the limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate disability rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels, 1 Vet. App. at 488 (holding that Diagnostic Code 5003 and § 4.59 provide that painful motion of a major joint caused by degenerative arthritis, established by x-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating); see also VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

The Veteran's service-connected right knee disability is currently rated at 10 percent for slight instability under Diagnostic Code 5257.  He has contended that his right knee disability is manifested by pain, swelling, instability, stiffness, weakness, dislocation, locking.  He has complained of having trouble sitting, standing, kneeling, squatting and bending.

During the June 2011 Board hearing, the Veteran commented that his knee hurt all 
the time in response to questioning regarding flare-ups.  He added that he would be symptomatic while walking and sometimes upon rest.  He also noted that he had fallen because of his knee, and that he wore a knee brace. In November 2008, he presented for VA treatment with a report of right knee and joint pain, generally.  He was noted to have a normal gait.

During an October 2009 VA joint examination the Veteran reported deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased joint speed, dislocation or subluxation daily or more often, locking several times a week, repeated effusions, symptoms of effusion and flare ups.  Standing and mowing the lawn caused flare ups; and nothing alleviated the pain.  He was unable to do yard work during flare ups.  Physical examination of the right knee showed guarding of movement with no crepitation, knee mass/abnormality, clicks, snaps, grinding, instability, patellar abnormality or meniscus abnormality.  Flexion was zero to 120 degrees and extension was to zero degrees.  There was no objective evidence of pain with active motion or following repetitive motion.  There was no additional limitation after three repetitions of range of motion.  X-rays of the right knee showed very mild degenerative changes of the right knee.  

A November 2009 VA primary care report showed that the Veteran's extremities were normal with no edema, cyanosis, and good peripheral pulses.  He had a normal gait.  An October 2010 report showed that his extremities and gait were normal.

During the September 2011 VA examination, the Veteran was noted to have right knee arthritis.  He had no flare ups.  With pain, flexion was to 110 degrees and extension was to zero with no objective evidence of painful motion.  After three repetitions, flexion was to 120 degrees and extension was zero.  There was no additional limitation of motion after repetitive use.  Functional limitation included less movement than normal and swelling.  Pain was present on palpation.  Joint stability testing revealed medial lateral instability as one plus (as opposed to two plus or three plus which would be a far greater increase in the amount of movement).  There was no evidence of patellar subluxation or dislocation.  The Veteran was noted to have had a past meniscus condition which resulted in frequent episodes of pain and effusion in the joint, but not locking.  He had no scars, no past joint surgery.  He reportedly used a "stick" for standing for a long period of time.  Arthritis was found in the right knee on x-ray; showing slight degenerative change with no effusion and moderate soft tissue swelling anteriorly.  
A September 2011 VA phone note shows that the Veteran called to report that he was experiencing knee effusion after his VA examination.  He was told to rest, ice, compress, and elevate the knee as well as to take non-steroidal anti-inflammatory drugs and return to the clinic if needed.

The Board finds that an increased disability rating based on recurrent subluxation or lateral instability of the right knee is not warranted.  While instability is shown in the record, instability of only one plus (between zero and five millimeters) was shown on objective testing.  There is no evidence of moderate subluxation or instability.  The evidence clearly shows that the range of right knee motion, limited only in flexion (not extension), has not reached a compensable level.  Nonetheless, the record contains his lay reports as well as medical evidence of painful motion, and arthritis has been shown on multiple x-rays.  Accordingly, the Board finds that a separate 10 percent disability rating is warranted for the Veteran's right knee arthritis accompanied by painful motion.  Cf. Lichtenfels, supra.

In considering other knee rating criteria, the Veteran has had no demonstrated ankylosis of the right knee (Diagnostic Code 5256), and he has had no past meniscal surgery (Diagnostic Code 5259).  While a past meniscal condition was noted, only pain and effusion, not locking, were noted on examination (Diagnostic Code 5258).  Moreover, while effusion has been noted on several occasions, frequent episodes, including locking, pain, and effusion, have not been shown.  There has been no evidence of impairment of the tibia or fibula (Diagnostic Code 5262), and no evidence of genu recurvatum (Diagnostic Code 5263).

Finally, the Board has considered whether a higher rating is warranted based on limitation of function due to pain, weakened movement, excess fatigability, or incoordination, including during flare-ups, pursuant to Deluca and Mitchell.  While the Veteran initially reported flare-ups in 2009, during his Board hearing he clarified that his pain was constant, and he did not report flare-ups in September 2011.  In reviewing the symptoms and other evidence of record, there is insufficient showing of functional loss supported pathology and objective observation to warrant an increased rating for either flexion or extension.  See DeLuca, 8 Vet. App. 202; Johnston, 10 Vet. App. at 84-85; and Mitchell, 25 Vet. App. at 37.
Extra-schedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).   A three-part test is applied for determining whether a Veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In considering step one, whether the established schedular criteria is inadequate to describe the severity and symptoms of the rated disability, the Boards finds the schedular rating to be fully adequate.  The Veteran's described knee symptoms are typical for his disability and are encompassed in the schedule.  The Board finds the pertinent rating criteria, as detailed above, accurately describes the severity and symptoms of the right knee disability.  The evidence does not present an exceptional disability picture; therefore referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a disability rating higher than 10 percent for right knee recurrent subluxation of lateral instability is denied.

Entitlement to a separate 10 percent disability rating for painful right knee motion accompanied by x-ray evidence of arthritis is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


